Citation Nr: 0632574	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  05-20 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1990 to 
August 1990, from July 1992 to December 1996, and from 
September 1993 to November 2002.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses a need for further 
evidentiary development in this case.

Initially, the Board must address the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005)), which imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  A review of the claims file reveals that the 
veteran has not been properly notified of the provisions of 
the VCAA.  Specifically, the Board notes that while the 
veteran was provided a letter in March 2004 which advised him 
of the evidence needed to substantiate a claim for service 
connection for his anxiety disorder, he has not been provided 
a letter which informs him of the evidence needed to 
substantiate a claim for an increased evaluation of his 
anxiety disorder.  Therefore, the Board must remand this case 
to ensure that the veteran is properly notified of the VCAA 
and to determine whether all evidence needed to consider the 
claim has been obtained.  

In addition, at the March 2005 Board hearing, the veteran 
identified private medical treatment he had been receiving 
since September 2004.  Therefore, it is the Board's opinion 
that an effort should be made to obtain these private 
treatment records.  Following receipt of any requested 
evidence, it is requested that an addendum to the April 2004 
VA examination be prepared.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) should be undertaken, 
including, but not limited to, informing 
the veteran of the information and 
evidence not of record (1) that is 
necessary to substantiate the claim; (2) 
that VA will seek to obtain; and (3) that 
the claimant is expected to provide.  The 
veteran should also be advised to provide 
any evidence in his possession that 
pertains to the claim.  In addition, the 
veteran should be informed of how 
disability ratings and effective dates 
for the award of benefits are assigned.

2.  The veteran should be requested to 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to post-service 
treatment or evaluation of his anxiety 
disorder or to identify such information 
and provide any necessary authorization 
to enable VA to obtain such records on 
his behalf.

3.  An effort should be made to obtain 
any pertinent evidence identified but not 
provided by the veteran. If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request that they submit the 
outstanding evidence. 

4.  After the above-mentioned private 
treatment records are associated with the 
record, the claims folder should be 
forwarded to an appropriate VA 
psychiatric examiner to review.  The 
examiner is asked to review the claims 
folder and offer an addendum to the April 
2004 VA examination report based on a 
review of the file, to include the April 
2004 VA examination, private psychiatric 
treatment records, VA psychiatric 
treatment records, and testimony 
presented at the March 13, 2005, Board 
hearing.  No new examination is necessary 
at this time, unless felt to be necessary 
by the individual preparing the addendum.  
A separate copy of this remand should 
also be made available to the examiner 
for review.  The examiner is asked to 
offer an opinion as to whether there is a 
reasonable basis to determine if it is at 
least as likely as not that the veteran 
experiences "intermittent periods of 
inability to perform occupational 
tasks."  The examiner is asked to offer 
a rationale for any opinions expressed.

5.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


